(Por la corte, a propuesta del Juez Asociado Sr. Aldrey.)
Por Cuanto, el Tesorero de Puerto Rico preparó una planilla a nombre de la parte demandante en la que se imponían contribuciones sobre ingresos retenidos en el origen por los intereses que pagó la re-ferida demandante por un préstamo sin hipoteca que concertó con L. W. & P. Armstrong en la ciudad de Nueva York, Estado de Nueva York, donde dicha sociedad reside y hace sus negocios, sin que tenga negocio, oficina o agente en esta isla: y también por comisiones co-bradas por dicha sociedad por las ventas qúe hizo en los Estados Uni-dos de azúcares del demandante:
Por Cuanto, el demandante pagó bajo protesta, la cantidad de $701.89 por los conceptos expresados y habiendo establecido este pleito para que dicha cantidad le sea devuelta sostuvo la corte inferior la cuestión opuesta a la demanda de no aducir hechos determinantes de causa de acción y dictó sentencia declarando sin lugar la demanda:
Por Cuanto, esa sentencia fué apelada por el demandante:
Por cuanto, la cuestión envuelta en este litigio ha sido resuelta por este Tribunal Supremo de acuerdo con la teoría del demandante, en el caso de Gallardo v. United Porto Rican Sugar Co., 42 D.P.R. 646:
Por tanto, debemos revocar y revocamos la sentencia apelada y se devuelve el caso a la corte inferior para ulteriores procedimientos, sin especial condena de costas.